Name: Council Implementing Regulation (EU) 2017/401 of 7 March 2017 implementing Article 15(3) of Regulation (EU) No 747/2014 concerning restrictive measures in view of the situation in Sudan
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: nan

 9.3.2017 EN Official Journal of the European Union L 63/3 COUNCIL IMPLEMENTING REGULATION (EU) 2017/401 of 7 March 2017 implementing Article 15(3) of Regulation (EU) No 747/2014 concerning restrictive measures in view of the situation in Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 747/2014 of 10 July 2014 concerning restrictive measures in view of the situation in Sudan and repealing Regulations (EC) No 131/2004 and (EC) No 1184/2005 (1), and in particular Article 15(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 July 2014, the Council adopted Regulation (EU) No 747/2014. (2) On 12 January 2017, the United Nations Security Council Committee established pursuant to of United Nations Security Council Resolution 1591(2005) updated the information relating to four persons subject to restrictive measures. (3) Annex I to Regulation (EU) No 747/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 747/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) OJ L 203, 11.7.2014, p. 1. ANNEX The entries concerning the persons listed below are replaced by the following entries: 1. ELHASSAN, Gaffar Mohammed Alias: Gaffar Mohmed Elhassan Designation: Major-General and Commander of the Western Military Region for the Sudanese Armed Forces (SAF) National identification no: Ex-serviceman's identification card 4302 Date of birth: 24 June 1952 Address: El Waha, Omdurman, Sudan Date of UN designation: 25 April 2006 Other information: Retired from the Sudanese Army. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5282254 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Panel of Experts report that Major-General Gaffar Mohammed Elhassan stated to them that he had direct operational command (primarily tactical command) of all elements of the SAF in Darfur while he was in command of the Western Military Region. Elhassan held this position as Western Military Area Commander from November 2004 (approx.)-early 2006. The Panel's information is that Elhassan was responsible for violations of paragraph 7 of SCR 1591 as by virtue of this position he requested (from Khartoum) and authorised (since 29 March 2005) the transfer of military equipment into Darfur without the prior approval of the 1591 Committee. Elhassan himself admitted to the Panel of Experts that aircraft, aircraft engines and other military equipment had been brought into Darfur from other parts of Sudan between 29 March 2005 and December 2005. For example he informed the Panel that 2 Mi-24 attack helicopters were brought unauthorised into Darfur between 18 and 21 September 2005. There are also reasonable grounds to believe that Elhassan was directly responsible, as Western Military Area Commander, for authorising offensive military flights in the area around Abu Hamra, 23-24 July 2005 and in the Jebel Moon area of Western Darfur, on 19 November 2005. Mi-24 attack helicopters were involved in both operations and reportedly opened fire on both occasions. The Panel of Experts report that Elhassan indicated to the Panel that he himself approved requests for air support and other air operations in his capacity as Western Military Area Commander. (See Panel of Experts report, S/2006/65, paragraphs 266-269.) Through such actions Major-General Gaffar Mohammed Elhassan has breached relevant provisions of SCR 1591 and therefore meets the criteria to be designated by the Committee to be subjected to sanctions. 2. ALNSIEM, Musa Hilal Abdalla Alias: (a) (Sheikh) Musa Hilal; (b) Abd Allah; (c) Abdallah; (d) AlNasim; (e) Al Nasim; (f) AlNaseem; (g) Al Naseem; (h) AlNasseem; (i) Al Nasseem Designation: (a) Member of the National Assembly of Sudan, (b) In 2008, appointed by the President of Sudan as special adviser to the Ministry of Federal Affairs, (c) Paramount Chief of the Jalul Tribe in North Darfur Date of birth: (a) 1 January 1964; (b) 1959 Place of birth: Kutum Address: (a) Kabkabiya, Sudan (b) Kutum, Sudan (resides in Kabkabiya and the city of Kutum, Northern Darfur and has resided in Khartoum) Passport: Diplomatic Passport D014433, issued on 21 February 2013 (expires 21 February 2015) Identification: Certificate of Nationality No: A0680623 Date of UN designation: 25 April 2006 Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5795065 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Report from Human Rights Watch states they have a memo dated 13 February 2004 from a local government office in North Darfur ordering security units in the locality  to allow the activities of the mujahedeen and the volunteers under the command of the Sheikh Musa Hilal to proceed in the areas of [North Darfur] and to secure their vital needs . On 28 September 2005, 400 Arab militia attacked the villages of Aro Sharrow (including its IDP camp), Acho, and Gozmena in West Darfur. We also believe that Musa Hilal was present during the attack on Aro Sharrow IDP camp: his son had been killed during the SLA attack on Shareia, so he was now involved in a personal blood feud. There are reasonable grounds to believe that as the Paramount Chief he had direct responsibility for these actions and is responsible for violations of international humanitarian and human rights law and other atrocities. 3. SHARIF, Adam Yacub Alias: (a) Adam Yacub Shant; (b) Adam Yacoub Designation: Sudanese Liberation Army (SLA) Commander Date of birth: approximately 1976 Date of UN designation: 25 April 2006 Other information: Reportedly deceased on 7 June 2012. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5283783 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: SLA soldiers under the command of Adam Yacub Shant violated the ceasefire agreement by attacking a Government of Sudan military contingent that was escorting a convoy of trucks near Abu Hamra, Northern Darfur on July 23, 2005, killing three soldiers. After the attack Government military weapons and ammunition were looted. The Panel of Experts has information establishing that the attack by SLA soldiers took place and was clearly organised; consequently it was well planned. It is therefore reasonable to assume, as the Panel concluded, that Shant, as the confirmed SLA Commander in the area, must have had knowledge of and approved/or ordered the attack. He therefore bears direct responsibility for the attack and meets the criteria for being listed. 4. MAYU, Jibril Abdulkarim Ibrahim Alias: General Gibril Abdul Kareem Barey; Tek ; Gabril Abdul Kareem Badri Designation: National Movement for Reform and Development (NMRD) Field Commander Date of birth: 1 January 1967 Place of Birth: Nile District, El-Fasher, El-Fasher, North Darfur Nationality: Sudanese by birth Address: Tine, Sudan (resides in Tine, on the Sudanese side of the border with Chad) National Identification Number: (a) 192-3238459- 9, (b) Certificate of nationality acquired through birth 302581 Date of UN designation: 25 April 2006 Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5795071 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mayu is responsible for the kidnapping of African Union Mission in Sudan (AMIS) personnel in Darfur during October 2005. Mayu openly attempts to thwart the AMIS mission through intimidation; for example he threatened to shoot down African Union (AU) helicopters in the Jebel Moon area in November 2005. Through such actions Mayu has clearly violated SCR 1591 in constituting a threat to stability in Darfur and meets the criteria to be designated by the Committee to be subjected to sanctions.